DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Abstract.  In view of the amendment to the abstract of the disclosure.  The objection to the specification is withdrawn.
Claims.  In view of amendment to the claims.  The objection to the claims is withdrawn.
35 USC 112(b).  In view of amendment to the claims.  The rejection of the claims under the 35 USC 112(b) is withdrawn.

Applicant arguments with respect to the rejections under 35 USC 101 have been fully considered but they are not persuasive.
Applicant asserts the claims are directed to statutory subject matter because the step of determining a smoothing width is not a mere mathematical formula, but rather is based on real data and the smoothing is based on providing useful real world results, a practical application (Remarks p. 7).
Examiner respectfully disagrees.  Although the claim does not recite mathematical formulas per se, a mathematical concept need not be expressed as such because “[w]ords in a claim operating on data to solve a problem can serve the same purpose as a formula.” (emphasis added) In re Grams, 888 F.2d 835,837 (Fed. Cir. 1989). See MPEP 2106.04(a)(2).  The claims recite mathematical concepts in words.  As to the claimed step of determining the smoothing width, though described in the claim in words, as disclosed in the specification, this step is implemented using mathematical concepts and formulas as described in [0028] by calculating a standard deviation of a mean of the normalized standard errs in a baseline range and a level to which each normalized standard error is extracted from levels shown in the formulas in table 2 is determined.  These are mathematical relationships and mathematical formulas.  The innovative concept is in the mathematical steps applied to data.  For these reasons the claims are directed to an abstract idea.

35 USC 102(a)(1).  Applicant arguments with respect to the rejection of claim 1 has been fully considered and are persuasive.  
Applicant asserts that Murthy does not disclose or suggest “the smoothing width is narrower for data acquisition points for which standard error of the numerical data or the data based on the numerical error is greater than the standard error of the numerical data or the data based on the numerical data of other data acquisition points” (Remarks p. 8-10).  
Examiner agrees.  The rejection of claim 1 under 35 USC 102(a)(1) is withdrawn.
35 USC 103.  The rejection to claim 4 under 35 USC 103 is withdrawn due to dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claims 1, the under the Alice framework Step 1, the claim falls within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
Alice framework Step 2A prong 1, the claim recites Mathematical concepts.  Claim 1 recites a data smoothing method comprising a standard error calculation step, a smoothing width determination steps, and a smoothing step.  Each of these steps comprise mathematical relationships and calculations.  With respect to standard error calculation, see [0018] and equation 1, which describes a mathematical formula for calculation the standard error SE of numerical data, i.e. of numbers.  With respect to the smoothing width determination step, see [0028] and table 2, which describes mathematical relationships using standard deviation and mean as a basis for determining the smoothing width.  With respect to the smoothing step, see [0029], which describes use of the Savitzky-Golay method further described in [0023-0024] and in equation 2, which describes a mathematical formula.  For these reasons, claim 1 recites mathematical concepts, specifically mathematical relationships and calculations.
Claim 1 recites no additional elements requiring further analysis under the Alice framework Step 2A prong 2 analysis, and Step 2B. 
Claim 2 is rejected for at least the reasons cited with respect to claim 1.  Claim 2 merely further limits the mathematical relationships and calculations of the smoothing width determination step to use the results of the standard error calculation step, and to use a smoothing width table prepared in advance.  See [0023] table 1 describing elements of the table comprising coefficients used in equation 2.  Preparation of such a table is merely a mental step one would apply in performing such mathematical calculations.  Claim 2 recites no additional elements requiring further analysis under the Alice framework Step 2A prong 2 analysis, and Step 2B. 
Alice framework Step 2A prong 2 analysis, and Step 2B. 
Claim 4 is rejected for at least the reasons cited with respect to claim 1.  Claim 1 merely further recites the method of claim 1 being executed by a computer.  Under the Alice framework Step 2A prong 2, and Step 2B analysis, this additional element of the method being executed by a computer neither integrates the mathematical calculations into a practical application, nor amounts to significantly more than the abstract idea.
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea.   The claim merely recites “do some math” and “apply it” in in a computer.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/EMILY E LAROCQUE/Examiner, Art Unit 2182